CONTRAT D’AMODIATION

EN DATE DU 21 MAI 2015

—ENTRE -

LA GÉNÉRALE DES CARRIÈRES ET DES MINES S.A.

-ET-

IVERLAND MINING CONGO SARL

RELATIF AUX

DROITS MINIERS ATTACHES AU PERMIS D'EXPLOITATION (PE) 2590

N°1536/12613/SG/GC/2015
TABLE DES MATIÈRES

ARTICLES PAGES

. INTERPRETATION

L AUDIT GEOLOGIQUE sv mennenrsrsnemereansennereensmnenmmsemeesomsnss 9
. PAS DE PORTE.
. ROYALTIES....
. DECLARATIONS ET GARANTIES...
| ENGAGEMENTS ssssssresssanseseneenersinssnanesnennenenessennissnsneeesenss 14
9. INDEMNISATION ET RESPONSABILITE ENVIRONNEMENTALE... 16
10. RESOLUTION ET RESILIATION ANTICIPEE
11. SUPERVISION.
12. CESSION

œæ mn a M & Ww D —

15. AUTRES STIPULATIONS.
16. DROIT APPLICABLE.
17. REGLEMENT DES DIFFERENDS .

18. ENREGISTREMENT :ssvssssrsiseaserssrrsonraanenenoneresneseneseosseneanennennenssmmrnosseonsonree 27
ANNEXE 1 LISTE DES COORDONNÉES GEOGRAPHIQUES................. 29
ANNEXE 2 COMITE. CONJOINT. esse surement 30

d '
RE
CE CONTRAT D’AMODIATION DE DROITS MINIERS (LE « CONTRAT
D’AMODIATION ») EST CONCLU LE 2015 ENTRE :

@)

ET

LA GENERALE DES CARRIERES ET DES MINES S.A., société anonyme
unipersonnelle avec conseil d’administration, en abrégé « GÉCAMINES S.A. », en
sigle « GCM S.A. », au capital social de 2.401.500.000.000 francs congolais (CDF),
immatriculée au Registre du Commerce et du Crédit Mobilier de Lubumbashi sous
le numéro CD/L’SHI/RCCM/14-B-1678, numéro d’identification nationale 6-193-
A01000M et numéro d'identification fiscale AO70114F, ayant son siège social sis
419, boulevard Kamanyola, BP 450, Lubumbashi, République Démocratique du
Congo, dûment représentée aux fins des présentes par Albert YUMA MULIMBI,
Président du Conseil d'Administration, et Jacques KAMENGA TSHIMUANGA,
Directeur Général a.i.,

ci-après dénommée « PAMODIANT »,

IVERLAND MINING CONGO SARL, en sigle « IMC SARL », au capital social
de 180.000.000 francs congolais (CDF), immatriculée au Registre du Commerce et
du Crédit Mobilier de Lubumbashi sous le numéro CD/LSH/RCCM/15-B-3610,
ayant son siège social sis 1088, avenue Ruwe, Quartier Kiwele, Lubumbashi,
République Démocratique du Congo, dûment représentée aux fins des présentes
par Madame SANDRA INEZ GARCAO, Mr. NISHTH NATWARLAL R
ASHARA et Mr. KABWIT SAMUT JOE,

ci-après dénommée « PAMODIATAIRE »,

L’'AMODIANT et l'AMODIATAIRE étant dénommés collectivement les
« Parties » et individuellement une « Partie ».

ATTENDU QUE :

(@)

@)

(©

@)

L'AMODIANT est le titulaire exclusif de l’ensemble des droits et titres afférents
aux Gisements ;

L'AMODIANT est en mesure, conformément au droit applicable, de conclure
et de se conformer aux termes du présent Contrat d’Amodition et en
particulier d’amodier au profit de l'AMODIATAIRE le Permis d'Exploitation ;

lverland a, par sa lettre n°1V/037/15 du 2 mars 2015, manifesté son intérêt pour
le développement et l'exploitation, à travers P'AMODIATAIRE, des Gisements
couverts par le Permis d'Exploitation, en collaboration avec l'AMODIANT
conformément aux termes du présent Contrat d’Amodiation ;

L'AMODIATAIRE déclare disposer de ressources financières et de capacités
techniques minières importantes, permettant de mener à un développement
rapide du Projet dans l'intérêt commun des Parties ;
Œ) ’AMODIATAIRE à, aux termes d’une procuration spéciale reçue de
PAMODIANT, été en mesure d’analyser l'ensemble des documents jugés requis en
vue de s'assurer de la validité et de l’opposabilité des droits découlant du Permis
d'Exploitation ; et

Œ) L'AMODIATAIRE s’engage à assumer les responsabilités et les obligations en
découlant, et notamment celles définies à l’article 177 du Code Minier.

IL À ETE CONVENU CE QUI SUIT :
1. INTERPRETATION

1.1. Définition

Sauf précision contraire expresse énoncée à l'endroit où ils sont utilisés dans le présent
Contrat d’Amodiation, les termes et expressions respectivement employés dans le présent
Contrat d’Amodiation (y compris son exposé préalable et ses annexes) avec des initiales
majuscules ont le sens qui leur est attribué ci-dessous :

« Acompte de Pas de Porte » a le sens qui lui est attribué à l'Article 5.1.2 ;
« Actif de Substitution » a le sens qui lui est attribué à l'Article 4.3.1 ;

« Affilié » désigne, pour toute Partie, une société ou une entité qui Contrôle directement ou
indirectement cette Partie ou est directement ou indirectement Contrôlée par cette Partie ou
une société ou une entité qui est Contrôlée par une société ou une entité Contrôlant une
Partie ;

«Audit Géologique » a le sens qui lui est attribué à l'Article 4.1 ;

«AUSCGIE » désigne Acte Uniforme OHADA relatif au droit des Sociétés Commerciales
et du Groupement d’Intérêt Économique adopté le 30 janvier 2014, tel que pouvant être
ultérieurement modifié ;

« CAMI » désigne le Cadastre Minier de la République Démocratique du Congo créé aux
termes de l’article 12 du Code Minier et dont les statuts, l'organisation et le fonctionnement
sont régis par le décret N°068/2003 du 3 avril 2003, dans toutes ses subdivisions centrales et
provinciales ;

«Cas de Difficultés d'Accès au Permis» désigne toute circonstance qui, sans
correspondre à un Cas de Force Majeure, compromet significativement l'accès au Permis
d'Exploitation de sorte qu’elle fait courir des risques déraisonnables aux personnes ou aux
biens, et résultant en particulier de motifs sécuritaires, ou liés aux relations avec les
communautés avoisinantes et/ou aux mineurs artisanaux ;

« Cas de Force Majeure » désigne tout événement qui présente un caractère imprévisible et
irrésistible qui est hors du contrôle de la Partie l'invoquant, y compris, notamment, les
catastrophes naturelles (tempêtes, inondations, tremblements de terre, éruptions
volcaniques, tsunamis et incendies), les guerres, les guerres civiles, les révolutions, les
rébellions, les pillages, les émeutes, les actes terroristes, les crises politiques (tels que les
coups d'État), les troubles civils (tels que les ck-ont et grèves) ou les sanctions
internationales (telles que les entraves au commerce et aux flux financiers et les embargos) ;

Fe &
É NN
« CCI » a le sens qui lui est attribué à Article 17.2.3 ;

« Chiffre d'Affaires Estimé » désigne le produit de la multiplication des Réserves Estimées
par le Prix de Référence ;

« Chiffre d'Affaires Réel » désigne la somme du prix des ventes de Produits réalisées par
PAMODIATAIRE ;

«Code Minier » désigne la loi n° 007/2002 du 11 juillet 2002 portant Code Minier de la
République Démocratique du Congo ;

« Comité Conjoint » a le sens qui lui est attribué à l'Article 11.3 ;
« Conclusions de PAudit » a le sens qui lui est attribué à l'Article 4.2.1 ;

«Contrôle» (de même que l'ensemble des termes dérivant du même terme tels que
« Contrôlant » ou « Contrôlée ») a le sens qui lui est attribué par les articles 174 et 175 de
PAUSCGIE ;

«Date d’Entrée en Production Commerciale » désigne la date de l'expédition du premier
chargement des Produits, quelle que soit la nature de la vente commerciale, exception faite
des échantillons envoyés pour analyse, telle que déterminée par l’Étude de Faisabilité
Définitive ;

« Date d'Expiration de lAmodiation » à le sens qui lui est attribué à l'Article 3.1 ;

«Date de Signature » désigne la date de la dernière signature du présent Contrat
d’Amodiation par les Parties ;

« Délai Supplémentaire » le sens qui lui est attribué à l’Article 4.2.2(ü) ;

«Développement » désigne, en ce qui concerne le Permis d'Exploitation, les opérations ou
les travaux effectués ayant pour objet, ou liés à, la préparation de l'Exploitation, y compris la
construction ou l'installation d’un broyeur ou de tous autres équipements utilisés pour la
concentration, le traitement ou autre valorisation des produits minéraux, tels que plus
amplement définis dans l'Étude de Faisabilité Définitive ;

«Droits Miniers Amodiés » désigne l’ensemble des droits et obligations attaché au Permis
d'Exploitation en vertu de la Législation Minière, susceptibles d’être exercés ou requis de son
titulaire, dans les limites du périmètre défini par les coordonnées géographiques figurant en
Annexe 1, que l'AMODIANT amodie en faveur de l'AMODIATAIRE, conformément au
présent Contrat d’Amodhation ct à la Législation Minière ;

« État » désigne la République Démocratique du Congo ;
« État des Lieux » a le sens qui lui est attribué à l'Article 8.3.2 ;

« Exploitation » désigne en ce qui concerne le Permis d'Exploitation, (i) les travaux miniers
d'extraction, de production, de traitement, de transport interne, de manutention, de
concentration, de traitement métallurgique, de raffinage et autres, de traitement des produits
et d'aménagement et de restauration des périmètres d’exploitation, tels que plus amplement
définis dans l’Étude de Faisabilité Définitive, ainsi que (ii) la gestion et la commercialisation

des Pradnirs : :
_
. \Vz û
&

un
«Expert Indépendant » a le sens qui lui est attribué à l'Article 17.2.1 ;

«Gisements » désigne tout gite minéral naturel exploitable de manière rentable dans les
conditions économiques du moment couvert par le Permis d'Exploitation, dont les
coordonnées géographiques figurent en Annexe 1 ;

«Installations » désigne toute infrastructure, de quelque nature de ce soit, située sur le
périmètre du Permis d'Exploitation, affectée à la conduite des Opérations et visée par l'État
des Lieux ;

«Iverland » désigne li société Iverland Business Inc., société de droit panaméen portant le
numéro d’enregistrement 57.4349, dont le siège social est sis II Proconsa Building Avenue
Beatriz de Cabal, Panama City, République du Panama ;

« Jour Ouvrable » désigne un jour autre que le samedi, le dimanche ou un jour férié en
République Démocratique du Congo ;

«Législation Minière » désigne le Code Minier, le Règlement Minier, ainsi que tout autre
texte de nature légishtive ou règlementaire applicable en République Démocratique du
Congo se référant ou se rapportant au secteur minier ;

«LIBOR » désigne le Taux de Fixation des Intérêts pour les dépôts ({nterest Settlement Rate for
deposits) en USD de l'Association des Banquiers Britanniques par période de trois (3) mois,
tel qu'affiché sur la page appropriée de l'écran Reuters à partir de onze (11) heures, deux (2)
Jours Ouvrables avant l’échéance du paiement concerné. Si la page est remplacée ou si le
service cesse d'être disponible, l'AMODIANT et lAMODIATAIRE (tous deux agissant
raisonnablement) doivent convenir d’une autre page ou d’un service affichant le taux
approprié ;

«Opérations» désigne, individuellement ou collectivement, le Développement et
FExploitation ;

« Pas de Porte » désigne, ensemble, le Pas de Porte Initial et le Pas de Porte Additionnel ;

« Pas de Porte Initial » a le sens qui lui est attribué à l'Article 5.1.1 ;

« Pas de Porte Additionnel » a le sens qui lui est attribué à l’Article 5.2.1 ;

«Période d’Audit» désigne, à compter de la Date de Signature, la Période Initiale
augmentée, le cas échéant, du Délai Supplémentaire, durant laquelle devra être réalisé PAudit
Géologique ;

« Période de Développement » désigne la période nécessaire au Développement du Permis
d'Exploitation, débutant à la date de remise du Programme à PAMODIANT par
PAMODIATAIRE et prenant fin à la Date d’Entrée en Production Commercüle ;

« Période d'Exploitation » désigne la période nécessaire à l’Exploitation, débutant à la Date
d’Entrée en Production Commerciale et s’achevant à la Date d’Expiration de l’'Amodiation ;

« Période Initiale » a le sens qui lui est attribué à l'Article 4.2.1 ;

«Permis d'Exploitation» désigne le permis d’exploitation (PE) 2590 détenu par

PAMODIANT, dont les coordonnées géngraphiques figurent en Annexe 1 :
ES
AE E-
Je
6 À
«Perte » désigne toute perte, dette, préjudice, dommages et intérêts, dépense (en ce inclus
les honoraires des conseillers raisonnablement engagés), toute pénalité, amende (en ce inclus
les intérêts de retard), à exclusion de toute perte de chance ;

«Prix de Référence» désigne la somme de cinq mille cinq-cents (5500) USD,

correspondant au prix convenu de la tonne de cuivre cathodique ;

«Produits » désigne les produits finis provenant de l'exploitation de minerai de cuivre, y
compris, les concentrés de cuivre et de cobalt, les cathodes de cuivre et de cobalt, le cas
échéant, le cuivre « à haute teneur » ;

« Programme » désigne une description raisonnablement détaillée des opérations à réaliser
et des objectifs à atteindre durant la Période de Développement et la Période d'Exploitation,
ainsi que du budget nécessaire à leur réalisation, contenant un calendrier des opérations de
Développement et d'Exploitation, et lequel sera l'objet d’une mise à jour annuelle par
FAMODIATAIRE qui devra être conforme aux prévisions de l’Étude de Faisabilité
Définitive, et communiqué à FAMODIANT conformément à l'Article 8.1.4 ;

« Projet » désigne le projet de Développement et d'Exploitation des Gisements couverts
par le Permis d'Exploitation ;

«Rapports » désigne les rapports devant être communiqués par lAMODIATAIRE à
PAMODIANT sur une base semestrielle durant la Période de Développement et sur une
base annuelle durant ha Période d'Exploitation, contenant (i) une description de l'avancée des
travaux de Développement ou d'Exploitation, le cas échéant, réalisés durant ladite période
conformément au Programme et à l’Étude de Faisabilité Définitive (ü) ainsi que, pendant la
Période d'Exploitation, un récapitulatif détaillé et dûment documenté du Chiffre d'Affaires
Réel, tel que prévu à l'Article 6.2.4 ;

«Règlement Minier » désigne le décret n° 038/2003 du 26 mars 2003 portant Règlement
Minier de la République Démocratique du Congo ;

«Réserves Additionnelles » à le sens qui lui est attribué à l'Article 5.2.1 ;

«Réserves Estimées » désigne l'estimation à l'issue de la Période d’Audit, conformément
aux stipulations de l'Article 4.1, de la quantité de réserves probables contenue dans le
périmètre du Permis d'Exploitation ;

« Royalties » désigne, ensemble, les Royalties Initiales et les Royalties Additionnelles ;

« Royalties Additionnelles » a le sens qui lui est attribué à l'Article 6.2.1 ;

« Royalties Initiales » a le sens qui lui est attribué à l'Article 6.1.1 ;

« Tonnage Minimum » a le sens qui lui est attribué à l'Article 4.3.1 ;

«Transaction Envisagée » a le sens qui lui est attribué à l'Article 12.2 ;

«USD » désigne la devise ayant à tout moment cours légal aux États-Unis d'Amérique ; et

«Valeur Actualisée des Royalties Initiales » désigne le montant correspondant à la valeur
du Chiffre d'Affaires Estimé, réparti pour les besoins de l’actualisation sur une période de

vingt-trais (23) ans, actalisé à nn tax de dix pourcent (10%)
-
"A ÿ
L SU
12. Interprétation

121 Dans le présent Contrat d’Amodiation, sauf précision contraire :

0)

Gi)

Gi)

Gi)

(Q]

Gi)

Gi)

(vi)

2. OBJET

les titres attribués à ses Articles et Annexes n’ont pour but que d'en faciliter
la lecture et ne sauraient aucunement en influencer l'interprétation ;

les renvois à des Articles ou Annexes doivent s’entendre, de renvois à des
Articles ou Annexes du présent Contrat d’Amodiation ;

les renvois à une convention ou autre document sont réputés comprendre
également les modifications ou avenants dont la convention ou le document
en question fera éventuellement l'objet ;

toute référence générale à la loi ou aux règles de droit, doit s'entendre
comme englobant non seulement toute disposition législative applicable,
mais encore toute disposition réglementaire applicable de portée générale ;

les mots au singulier doivent s'entendre également au pluriel et inversement ;
les mots au masculin doivent s'entendre également au féminin et
inversement ;

les mots visant de façon générale une personne visent toute personne

çon g P P
physique ou morale ou toute autre entité, disposant ou non d’une
personnalité morale distincte ;

toute référence à une société vise toute société, quel que soit l'endroit où elle
est immatriculée ;

toute référence à une personne ou à une société sera interprétée de manière
à inclure ses successeurs, cessionnaires ou ayants droit autorisés ;

les « normes de l’industrie minière internationale » se réfèrent aux normes
généralement applicables dans l’industrie minière internationale, en ce inclus,
le cas échéant, les dix principes fondamentaux du rendement en matière de
développement durable publiés par le Conseil International des Mines et des
Métaux (ICMM) ;

toute référence à « congolais » ou « congolaise » se rapporte exclusivement à
la République Démocratique du Congo ; et

toute règle d'interprétation, le cas échéant, voulant qu’un contrat soit
interprété à l'encontre des parties responsables de sa rédaction et de sa
préparation ne s’appliquera pas.

c "4 ÿ

Ù Qt
2.1. Le présent Contrat d’Amodütion a pour objet de définir les droits et obligations
respectifs de l'AMODIANT et de l'AMODIATAIRE en relation avec la réalisation du
Projet dans le cadre d’une amodätion totale par l'AMODIANT des droits et obligations
découlant du Permis d'Exploitation au profit de FAMODIATAIRE, conformément aux
dispositions de la Législation Minière.

2.2. Cette amodiation, accordée par l'AMODIANT à l'AMODIATAIRE, emporte, au
profit de FAMODIATAIRE, le droit exclusif d’effectuer sur le périmètre couvert par le
Permis d'Exploitation tous travaux de Développement et d'Exploitation et de disposer en
pleine propriété des Produits issus des travaux d’extraction, dans le respect des stipulations
du présent Contrat d’Amodiation et des dispositions de la Législation Minière.

3. DUREE

3.1. Sauf accord exprès ultérieur contraire des Parties, le présent Contrat d’Amodiation
et les droits découlant des présentes resteront en vigueur jusqu’à la date la plus proche
entre :

@) la date intervenant vingt-trois (23) ans à compter de la Date de Signature ;
()  l’épuisement des Gisements, les rendant non viables économiquement ;

(äi) la date à hquelle le Permis d'Exploitation ne peut plus être renouvelé ou
prolongé dans toute l1 mesure permise par la Législation Minière ; et

(iv) la date à laquelle le présent Contrat d’Amodition est résilié ou résolu
conformément aux, ou aux termes des, stipulations de l’Article 10. ,

(la « Date d'Expiration de Amodiation »).

3.2. À la Date d'Expiration de l'Amodiation, chaque Partie sera libérée de ses
obligations et responsabilités au titre du présent Contrat d'Amodiation, lequel n'aura plus
aucun effet autrement qu’en application des Articles 1. , 8.1.10, 9. , 15.,16. et 17.

4. AUDIT GEOLOGIQUE
4.1. Conduite de Audit Géologique

41.1 Les Parties conviennent que l'AMODIATAIRE procèdera, à ses propres frais, à un
audit géologique du site couvert par le Permis d'Exploitation (l« Audit
Géologique »). L'objectif de cet Audit Géologique est notamment d’aboutir à une
estimation des Réserves Estimées.

412  L'AMODIATAIRE procëdera à l’Audit Géologique dans un délai ne pouvant, en
toute hypothèse, excéder la Période d’Audit.

41.3 Sans limiter la généralité de PArticle 8.2.2, pendant la Période d’Audit et pour les
besoins de l’Audit Géologique, PAMODIANT et FAMODIATAIRE fourniront
conjointement leurs meilleurs efforts afin d’assurer l'occupation et la jouissance
paisible du périmètre couvert par le Permis d'Exploitation et de faire cesser
lexploitation artisanale non autorisée et destructive ayant actuellement cours sur le

périmètre couvert par le Permis d'Exploitation.
LS
4.3.

4.3.1

4.3.2

Conclusions de l’'Audit Géologique

Sans préjudice des stipulations de l'Article 4.2.2(i)(B), 'AMODIATAIRE devra, au
plus tard à l'issue d’un délai de quatre (4) mois à compter de la Date de Signature
(la « Période Initiale »), remettre à l'AMODIANT l’ensemble des conclusions de
lAudit Géologique (les « Conclusions de PAudit »).

Les Parties conviennent, sur la base des Conclusions de l’Audit, que :

@)  siles Réserves Estimées sont inférieures à deux cent quatre-vingt-cinq mille
(285 000) tonnes de réserves probables de cuivre, les stipulations de l’article
4.3 s’appliqueront ;

@) siles Réserves Estimées sont au moins égales à deux cent quatre-vingt-cinq
mille (285 000) et au plus égales à huit-cent-huit mille (808 000) tonnes de
réserves probables de cuivre :

(A) PAMODIATAIRE s'engage à procéder aux paiements visés aux
Articles 5.1.1 et 6.1.1 sur la base du montant connu des Réserves
Estimées ;

(B)  l'AMODIATAIRE aura néanmoins la faculté de solliciter un délai
supplémentaire de trois (3) mois (le « Délai Supplémentaire »), qui
ne pourra être refusé par l'AMODIANT sans motif raisonnable, afin
d'approfondir les conclusions de l’Audit Géologique ;

(©) dans l'hypothèse où, à l'issue du Délai Supplémentaire, la nouvelle
estimation des Réserves Estimées s'avère être supérieure à celle visée
au point (À) ci-dessus, l'AMODIATAIRE s'engage à procéder aux
paiements visés aux Articles 5.1.4 et 6.1.2 sur la base du différentiel
positif entre la dernière et la première estimation des Réserves
Estimées, ainsi que, le cas échéant, aux paiements visés aux Articles
5.2et6.2;

Gi) si les Réserves Estimées sont supérieures à huit-cent-huit mille (808 000)
tonnes de réserves probables de cuivre, l'AMODIATAIRE s'engage à
procéder aux paiements visés aux Articles 5.1 et 6.1, ainsi que, le cas
échéant, aux paiements visés aux Articles 5.2 er 6.2.

Faculté de substitution

Dans l’hypothèse visée à l'Article 4.2.2(1), l'AMODIANT s’engage à négocier avec
PAMODIATAIRE les termes d’une amodiation partielle d’un actif de substitution
détenu par lAMODIANT (! « Actif de Substitution ») à hauteur de la différence
entre deux cent quatre-vingt-cinq mille (285 000) tonnes de réserves probables de
cuivre et le tonnage trouvé (le « Tonnage Minimum »).

Les Parties conviennent que, dans une telle hypothèse, l’'amodiation partielle par
PAMODIANT d'un Actif de Substitution visée à l'Article 4.3.1, () libèrera
PAMODIATAIRE du paiement d’un pas de porte se rapportant à l’Actif de
Substitution, à hauteur du montant versé au titre de l'Acompte de Pas de Porte et
(ii) aura pour conséquence la résiliation de plein droit du présent Cogtrat

ô
"

4.3.3

d’Amodätion, lequel n'aura plus aucun effet autrement qu’en application des
Articles 1., 8.1.10, 9. ,15.,16.,17.

Les Parties conviennent que toute exploitation de lActif de Substitution au-delà du
Tonnage Minimum devra être l’objet d’un nouvel accord, le moment venu, entre
PFAMODIANT et l'AMODIATAIRE.

5. PAS DE PORTE

5.1

511

5:12

5.1.3

5.14

51.5

un
in
in

Pas de Porte Initial

En contrepartie des droits accordés par l'AMODIANT à PAMODIATAIRE au
titre du présent Contrat d’Amodition, les Parties conviennent que
FAMODIATAIRE paiera à l'AMODIANT un pas de porte calculé sur la base de
trente-cinq (35) USD par tonne de cuivre contenu, en prenant comme base de
calcul les Réserves Estimées (le « Pas de Porte Initial »).

Les Parties conviennent que lAMODIATAIRE versera à l'AMODIANT un
montant s’élevant à dix millions (10.000.000) USD à titre d’acompte sur le
paiement du Pas de Porte Initial, qui sera dès lors déduit du montant total du Pas
de Porte Initial (Ÿ « Acompte de Pas de Porte »).

L'AMODIATAIRE s’acquittera de l’'Acompte de Pas de Porte au plus tard dix (10)
Jours Ouvrables à compter de la Date de Signature, par un virement bancaire
irrévocable sur un compte dont l'AMODIANT lui communiquera les coordonnées
par écrit.

Sans préjudice des stipulations de l'Article 4.2.2(), le reliquat du Pas de Porte Initial
sera versé par l'AMODIATAIRE au plus tard dix (10) Jours Ouvrables à compter
de lestimation des Réserves Estimées conformément à lArticle 4.2.2, par un
virement bancaire irrévocable sur un compte dont lAMODIANT lui
communiquera les coordonnées par écrit.

Sans préjudice des stipulations de l'Article 5.2, les Parties conviennent que les
paiements effectués conformément au présent Article 5.1 vaudront libération de
PAMODIATAIRE de payer le Pas de Porte Initial.

Le montant du Pas de Porte payé à PAMODIANT reste définitivement et
inconditionnellement acquis à PAMODIANT et n’est pas susceptible de
remboursement par lAMODIANT.

Pas de Porte Additionnel

Les Parties conviennent que, dans l'hypothèse où les réserves probables des
Gisements seraient supérieures aux Réserves Estimées (les «Réserves
Additionnelles »), l'AMODIATAIRE paiera à l'AMODIANT un pas de porte
additionnel calculé sur la base de trente-cinq (35) USD par tonne de cuivre
contenu, en prenant comme base de calcul les Réserves Additionnelles (le « Pas de
Porte Additionnel »).

Il est précisé que l'AMODIATAIRE devra procéder au paiement du Pas de Porte
Additionnel dans un délai de dix (10) Jours Ouvrables à compter de la date de

TH |
el
connaissance par l'AMODIATAIRE, dûment notifiée à l'AMODIANT, des
Réserves Additionnelles, selon les modalités prévues à l'Article 5.1.4.

6. ROYALTIES

6.1.

6.1.1

6.1.2

6.1.3

6.1.4

6.15

Royalties Initiales

En contrepartie des droits accordés par l'AMODIANT à l'AMODIATAIRE au
tite du présent Contrat d’Amodition ainsi que de la consommation et de
Pépuisement des Réserves Estimées, P'AMODIATAIRE paiera à F'AMODIANT
des royalties calculées sur la base de deux virgule cinq pourcent (2,5%) du Chiffre
d'Affaires Estimé (les « Royalties Initiales »).

Exception faite de l’hypothèse visée à l'Article 4.2.2(1), les Parties conviennent, sans
préjudice des stipulations de PArticle 6.2, que les Royalties Initiales seront l'objet
d’un paiement correspondant à la Valeur Actualisée des Royalties Initiales, qui sera
effectué par l'AMODIATAIRE au plus tard dix (10) Jours Ouvrables à compter de
la date d'estimation des Réserves Estimées, selon les modalités prévues à l'Article
4.2.2, par un virement bancaire irrévocable sur un compte dont l'AMODIANT lui
communiquerà les coordonnées par écrit.

Le paiement effectué aux termes de l'Article 6.1.2 vaudra libération de
FAMODIATAIRE de payer les Royalties Initiales.

Le montant des Royalties Initiales payé à l'AMODIANT reste définitivement et
inconditionnellement acquis à l'AMODIANT et nest pas susceptible de
remboursement par l'AMODIANT.

L’'AMODIATAIRE s'engage à procéder au paiement prévu à l'Article 6.1.2 dans
un délai de dix (10) Jours Ouvrables à compter de la date de détermination des
Réserves Estimées, selon les termes de l'Article 4.2.2, par un virement bancaire
irrévocable sur un compte dont PAMODIANT lui communiquera les coordonnées
par écrit.

Royalties Additionnelles

Dans l'hypothèse où le Chiffre d'Affaires Réel s’avérerait supérieur au Chiffre
d'Affaires Estimé, lAMODIATAIRE paiera à l'AMODIANT des royalties
additionnelles à hauteur de deux virgule cinq pourcent (2,5%) du différentiel positif
entre le Chiffre d’Affaires Estimé et le Chiffre d'Affaires Réel (les « Royalties
Additionnelles »).

Les Royalties Additionnelles dues à lAMODIANT par l'AMODIATAIRE seront
Pobjet d’une comptabilisation trimestrielle dans les comptes de l'AMODIATAIRE
et seront payables par FAMODIATAIRE, le cas échéant, avant la fin du mois
suivant la fin de chaque trimestre par un virement bancaire irrévocable sur un
compte dont l'AMODIANT lui communiquera les coordonnées par écrit.

Les paiements ainsi effectués par l'AMODIATAIRE seront accompagnés de
relevés de comptes et d'informations pertinentes avec des détails suffisants pour
expliquer le montant calculé.

Sans préjudice des stipulations de l’Article 6.2.3, pendant la Période d'Exploitation,
les Rapports contiendront un récapitulatif détaillé et dûment documenté du Chiffre
d'Affaires Réel réalisé par PAMODIATAIRE pour l'exercice financier considéré.

Tous documents et informations fournis seront présumés être exacts et avoir été
réalisés de bonne foi par PAMODIATAIRE.

7. DECLARATIONS ET GARANTIES

71

711

712

713

L’AMODIATAIRE déclare et garantit que :

il a la pleine capacité, le droit et le pouvoir de conclure le présent Contrat
d’Amodhüation ;

il répond aux conditions d'éligibilité prévues à l’article 23(a) du Code Minier ;

il dispose de ressources financières et de capacités techniques minières importantes,
permettant de mener à un développement rapide du Projet dans l'intérêt commun
des Parties ;

il dispose des capacités pour lever et mettre à disposition les financements
nécessaires à la réalisation du Projet ; et

il a connaissance des normes de l’industrie minière internationale.
L'AMODIANT déclare et garantit que :

il a la pleine capacité, le droit et le pouvoir de conclure le présent Contrat
d’Amodiation et pour accorder les droits en résultant sur le Permis d'Exploitation ;

il est l’unique titulaire du Permis d'Exploitation et des droits qui en découlent ;

le Permis d'Exploitation est valide et tous les frais, taxes, redevances et autres
P
paiements dus au titre du Permis d'Exploitation ont été payés ;

le Permis d'Exploitation n’est soumis à aucune charge, privilège ou sûreté
quelconque en faveur de tiers et n’est l’objet d’aucune procédure, revendication ou
différend qui pourrait affecter les droits de l'AMODIATAIRE sur les Droits
Miniers Amodiés ;

il n'existe pas, à sa connaissance, de risques environnementaux et sociaux en
relation avec ou affectant le Permis d'Exploitation, ni de circonstances en lien avec
le Permis d'Exploitation qui pourraient vraisemblablement donner lieu à de futures
responsabilités environnementales et sociales ;

il n'existe pas, à sa connaissance, de contentieux ni de procédure d’une quelconque
nature en cours ou susceptible de naître, en relation avec le Permis d'Exploitation
ou l’objet du présent Contrat d’Amodiation intenté ou qu'il est menacé d’être
intenté à l'encontre de l'AMODIANT ; et

toutes les informations, autres que les informations () n’étant pas susceptibles
d’avoir un impact significatif sur les activités de lAMODIATAIRE au titre du
présent Contrat d’Amodiation, ou (ä) pour lesquelles l'AMODIANT à informé
FAMODIATAIRE du caractère non-finalisé ou incomplet, fournies /fhr

É (t

NN]
Le
ss
7.3.

FAMODIANT à FAMODIATAIRE en relation avec le Permis d'Exploitation sont
exactes et complètes dans toutes leurs composantes importantes, et aucune
information significative ou pertinente n’a été dissimulée par AMODIANT à
PAMODIATAIRE.

Les Parties reconnaissent qu’elles peuvent voir leur responsabilité engagée dans le

cas où l'une quelconque des déclarations et garanties formulées au bénéfice de l’autre Partie
se révèle fausse ou cesse à tout moment d’être exacte dans l’une quelconque de ses
composantes importantes, à moins qu’il puisse y être remédié dans un délai raisonnable
m’excédant pas trente (30) Jours Ouvrables à compter de la connaissance de cette
circonstance.

8. ENGAGEMENTS

8.1.

Engagements de PAMODIATAIRE

Au titre du présent Contrat d’Amodition, 'AMODIATAIRE s'engage, de manière non-
limitative, à :

8.1.1

8.1.2

8.1.3

814

8.1.5

8.1.6

s'acquitter de l’ensemble des paiements dû au titre du présent Contrat
d’Amodätion, en ce compris le paiement des Pas de Porte et des Royalties ;

conduire et finaliser l'Audit Géologique conformément aux stipulations de l'Article
4. ;

mettre à disposition les fonds nécessaires à la conduite du Développement et de
PExploitation des Gisements conformément aux termes du Programme ;

communiquer à l'AMODIANT les mises à jour du Programme au plus tard deux
(2) mois avant le début de chaque exercice financier concerné ;

communiquer les Rapports à l'AMODIANT au plus tard :

() deux (2) mois après chaque semestre calendaire pendant la Période de
Développement ; et

(&) deux (2) mois après chaque exercice financier pendant la Période
d'Exploitation ;

conduire ses activités conformément aux lois et règlements en vigueur en
République Démocratique du Congo, en particulier :

[0] PAMODIATAIRE sera tenu de prendre à sa charge tous les impôts, taxes et
redevances dus à l’État tels que prévus par la Législation Minière ;

()  PAMODIATAIRE sera tenu de se conformer aux obligations de déclaration
concernant les questions environnementales et sociles et aux prescriptions
des plans y afférents ; et

(i)  PAMODIATAIRE sera tenu de se soumettre aux obligations imposées par
la législation en vigueur en République Démocratique du Congo pour la

conduite de ses activités ;
" À
ET
SU
8.1.7

8.1.8

8.19

81.10

81.11

8.2.

assurer, pendant les Opérations, la sécurité du périmètre du Permis d'Exploitation
en vue d’éviter des exploitations frauduleuses, notamment de tiers ;

se conformer aux dispositions impératives de l’Article 177 alinéa 4 du Code
Minier ; à cette fin l'AMODIATAIRE s'engage à :

() réaliser l'entretien de l’ensemble des Installations situées sur le périmètre du
Permis d'Exploitation en vue d'assurer un développement raisonnable des
Gisements ;

(&) préciser dans chaque Rapport les opérations d’entretien réalisées, le cas
échéant, durant la période considérée ; et

(ä) réaliser la maintenance et la réhabilitation environnementale du Projet dans
le délai et selon les conditions requises par les Articles 9.2 et 9.3, et plus
généralement par la Législation Minière ;

promouvoir le développement social des communautés environnantes, selon un
cahier des charges à adopter après concertation avec ces communautés ;

réaliser un rapport d'audit environnemental de fermeture et obtenir une attestation
de libération des obligations environnementales conformément aux stipulations de
PArticle 9. ;et

de manière générale, se conformer aux stipulations du présent Contrat
d’Amodition.

Engagements de 'AMODIANT

Au titre du présent Contrat d'Amodätion, FAMODIANT s'engage, de manière non-
limitative, à :

donner accès à l'AMODIATAIRE à toutes les données, informations, registres et
rapports disponibles relatifs au Permis d'Exploitation ;

sans préjudice des obligations de PAMODIATAIRE visées à l’article 8.1.7 ci-
dessus, donner accès à l'AMODIATAIRE, ou faire en sorte qu'il lui soit donné
accès, aux périmètres correspondant au Permis d'Exploitation ;

assister PAMODIATAIRE autant que nécessaire dans l'interface et les relations
avec les communautés locales ;

sans préjudice des obligations spécifiques incombant à l'AMODIATAIRE, soutenir
et assister l'AMODIATAIRE dans l’accomplissement de ses obligations au titre de
la Législation Minière et dans ses relations avec les autorités congolaises, afin de
préserver la validité et la conformité du Permis d'Exploitation et garantir à
PAMODIATAIRE une jouissance paisible pour la réalisation de ses travaux de
Développement et d'Exploitation ; les Parties conviennent que cette obligation
s'entend d’une obligation de moyens dans la mesure où l'AMODIANT ne sera
tenu pour responsable uniquement si l'AMODIATAIRE démontre une faute de
PAMODIANT et l'étendue du dommage causé par une telle faute ;

EN’
825 sans préjudice des obligations spécifiques incombant à l'AMODIATAIRE,
renouveler le Permis d'Exploitation pour la durée maximale autorisée par la
Législation Minière avant l’expiration dudit Permis d'Exploitation ;

8.2.6 accomplir, aux frais exclusifs de lAMODIATAIRE, toutes autres démarches
administratives requises incombant à l'AMODIANT aux termes de la Législation
Minière, pour garantir l’opposabilité des droits accordés à FAMODIATAIRE au
titre du présent Contrat d’Amodiation ;

82.7 ne pas créer ou permettre la création d’une quelconque charge, privilège ou sûreté
quelconque en faveur de tiers sur le Permis d’Éxploitation sans l'accord préalable
écrit de l'AMODIATAIRE ;

82.8 ne pas céder ou accorder un quelconque droit à un tiers sur le Permis
d'Exploitation sans l'accord préalable écrit de PAMODIATAIRE ; et

8.29 de manière générale, se conformer aux stipulations du présent Contrat
d’Amodition.

8.3. Engagements Mutuels

Au titre du présent Contrat d’Amodiation, l'AMODIANT et l'AMODIATAIRE s’engagent,
mutuellement, à :

8.3.1 coopérer pour assurer l’opposabilité du présent Contrat d’Amodiation et la validité
et le renouvellement du Permis d'Exploitation, aux frais de l'AMODIATAIRE ; et

83.2 réaliser un état des lieux exhaustif des installations situées sur le périmètre du
Permis d'Exploitation, et ayant vocation à être affectées à la conduite des
Opérations au plus tard dix (10) Jours Ouvrables avant le début de la Période de
Développement (P « État des Lieux »).

9. INDEMNISATION ET RESPONSABILITE ENVIRONNEMENTALE

9.1. Sous réserve des stipulations de l'Article 9.4, FAMODIATAIRE sera responsable
des dommages causés dans le cadre de la conduite des Opérations situées ou non sur le
périmètre du Permis d'Exploitation.

9.2. Les Parties conviennent que l'AMODIATAIRE sera tenu, à ses frais et dans un
délai de trente (30) Jours Ouvrables à compter de la clôture des Opérations, de solliciter
l'obtention, pour le compte de l'AMODIANT, de l'attestation de libération des obligations
environnementales visée aux articles 472 à 476 du Règlement Minier.

9.3. Pour les besoins de lobtention de lattestation de libération des obligations
environnementales, les Parties conviennent que l'AMODIATAIRE sera tenu de réaliser, à
ses propres frais, et dans le délai visé à Article 9.2, les travaux nécessaires à la réhabilitation
du périmètre minier conformément aux dispositions de l’article 473 du Règlement Minier.

9.4. L’obtention par lAMODIATAIRE, pour le compte de FAMODIANT, de
l'attestation de libération des obligations environnementales, vaudra libération de
FAMODIATAIRE de ses obligations aux termes des Articles 8.1.8 et 8.1.10 du présent

Contrat d’Amodiütion.
\\ &
6. à
9.5. Ni PAMODIATAIRE, ni ses Affiliés, ni ses actionnaires ou associés, selon le cas,
ne seront responsables vis-à-vis de lAMODIANT ou de tiers de plaintes, dommages,
pénalités, réclamations, obligations ou autres sanctions, concernant, notamment et sans
limitation, la pollution de l’environnement, des Pertes, dégâts ou accidents subis à l’intérieur
ou non du périmètre couvert par le Permis d'Exploitation, si ceux-ci résultent, directement
ou indirectement d'exploitations minières, d’actions ou d’omissions de l'AMODIANT ou de

ses Affiliés, survenues avant la Date de Signature, sans préjudice des stipulations de l’Article
8.1.7.

9.6. Ni PAMODIANT, ni ses Affiliés ne seront responsables vis-à-vis de
FAMODIATAIRE ou de tiers de plaintes, dommages, pénalités, réclamations, obligations
ou autres sanctions, concernant, notamment et sans limitation, la pollution de
l'environnement, des Pertes, dégâts ou accidents subis à l'intérieur ou non du périmètre
couvert par le Permis d'Exploitation, si ceux-ci résultent, directement ou indirectement
d'exploitations minières, d'actions ou d’omissions de l'AMODIATAIRE ou de ses Affiliés,
survenues à compter de la Date de Signature et jusqu’à la date d'obtention par
PAMODIATAIRE, pour le compte de FAMODIANT et à ses frais, de l'attestation de
libération des obligations environnementales visée à l'Article 9.2.

9.7. Tout montant dû en vertu du présent Contrat d’Amodiation mais impayé à son
échéance portera intérêts au taux LIBOR majoré de quatre pour cent (4%) par an calculé sur
la base du nombre réel de jours calendaires écoulés à compter de la date à laquelle le
paiement est exigible (incluse) jusqu'à la date du paiement effectif (exclue).

10. RESOLUTION ET RESILIATION ANTICIPEE
10.1. Résolution

Conformément à larticle 177 alinéa 3 du Code Minier, le présent Contrat
d’Amodätion pourra être résolu en cas de survenance des circonstances suivantes :

@  non-paiement par l'AMODIATAIRE des impôts, taxes et redevances de
toute nature dus à l'Etat ; ou

G)  non-observation par l'AMODIATAIRE des lois et règlements pouvant
entraîner des conséquences financières ou administratives préjudiciables à
PAMODIANT.

10.2. Faculté de résiliation anticipée de PAMODIANT

10.2.1 Sans préjudice des stipultions de l'Article 10.1 ci-dessus, si l'AMODIATAIRE n'a
pas exécuté une obligation significative lui incombant en vertu du présent Contrat
d'Amodätion, lAMODIANT pourra le mettre en demeure de s'exécuter dans un
délai de trente (30) Jours Ouvrables.

1022 Si l'AMODIATAIRE n'a pas exécuté son obligation dans les trente (30) Jours
Ouvrables suivant la réception par l'AMODIATAIRE de la mise en demeure de
FAMODIANT, ce dernier pourra, par écrit notifié à l'AMODIATAIRE dans les
dix (10) Jours Ouvrables suivant l'expiration du délai de la mise en demeure,
déclarer que le présent Contrat d’Amodition sera résilié à l'expiration d’un délai de
trente (30) Jours Ouvrables à compter de la réception par PAMODIATAIRE de la
notification de résiliation adressée par F'AMODIANT.
10.2.3 Sans limiter la généralité de ce qui précède, les Parties conviennent que les

10.3.

10.3.1

10.3.2

10.4.

obligations suivantes, listées de manière non-limitative, constituent des obligations
significatives au sens de l'Article 10.2.1 :

() le paiement de tout montant dû au titre du présent Contrat d’Amodiation ;

(ÿ) la conduite de l’Audit Géologique conformément aux stipulations de
l'Article 4. et notamment le respect des délais prévus ;

(ii) l'exactitude des déclarations et garanties formulées à Article 7.1 ;
(iv) la mise à disposition du financement visé à l'Article 8.1.3 ;

(v) la communication à l'AMODIANT du Programme conformément à
l'Article 8.1.4 ;

(vi) la communication à l'AMODIANT des Rapports conformément à l'Article
8.15;

(vi) le respect des lois et règlements en vigueur en République Démocratique du
Congo conformément notamment à l'Article 8.1.6 ;

(vi) la réalisation de l’entretien des Installations ; et
(is) le respect des stipulations relatives à la cession de l'Article 12.
Faculté de résiliation anticipée de PAMODIATAIRE

Si FAMODIANT n'a pas exécuté une obligation significative lui incombant en
vertu du présent Contrat, l'AMODIATAIRE pourra le mettre en demeure de
s'exécuter dans un délai de trente (30) Jours Ouvrables.

Si l'AMODIANT n'a pas exécuté son obligation dans les trente (30) Jours
Ouvrables suivant la réception l'AMODIANT de la mise en demeure de
PAMODIATAIRE, ce dernier pourra, par notification écrite à PAMODIANT dans
les dix (10) Jours Ouvrables suivant l'expiration du délai imparti pour la mise en
demeure, déclarer que le présent Contrat d’Amodiation sera résilié à l'expiration
d’un déhi de trente (30) Jours Ouvrables à compter de la réception par
PAMODIANT de la notification de résiliation adressée par l'AMODIATAIRE,
étant cependant entendu que si la nature de l'inexécution ne permet pas d'y
remédier dans un délai de trente (30) Jours Ouvrables, l'AMODIATAIRE ne
pourra pas user de sa faculté de résiliation si l'AMODIANT a commencé à y
remédier au cours de cette période de trente (30) Jours Ouvrables et continue d’y
remédier et qu'il est effectivement remédié à linexécution dans un délai
raisonnable.

Sans préjudice des stipulations de l'Article 9. , en cas de résolution ou de résiliation

du présent Contrat d’Amodition conformément aux stipulations des Articles 10.1, 10.2 ct
10.3 ci-dessus, PAMODIANT recouvrera la pleine et entière jouissance des Droits Miniers
Amodiés, sans que l'AMODIATAIRE ne puisse réclamer à lAMODIANT une quelconque
somme ou contrepartie, sous quelque forme que ce soit, au titre de toute somme engagée
par l'AMODIATAIRE dans le cadre de la réalisation du Projet ou de l'exécution de présent

Contrat d\modiation. TS
NE &
18 EN
10.5. La résiliation du présent Contrat d’Amodiation n'affecte pas les droits ou
obligations respectivement acquis ou supportés par les Parties au titre du présent Contrat
d’Amodiation.

10.6. Sans préjudice des stipulations de l'Article 4.3, la mise en œuvre du présent Article
10. ne pourra donner lieu, de quelque manière que ce soit, à la restitution à
PAMODIATAIRE des sommes réglées à l'AMODIANT au titre du présent Contrat
’Amodiation.

10.7. Dans l’hypothèse d’une résolution ou d’une résiliation du présent Contrat
d’Amodiation, l'AMODIANT deviendra le seul propriétaire de toute étude ou rapport
complémentaire se référant ou se rapportant au Permis d'Exploitation.

10.8. L’AMODIATAIRE s'engage à apporter toute l'assistance raisonnable à
PAMODIANT (notamment auprès du CAMI) en vue de permettre le recouvrement par
PAMODIANT de la pleine et entière jouissance des Droits Miniers Amodiés, ainsi qu’à
transmettre à l'AMODIANT toute étude ou rapport visé à l'Article 10.7 qu'il aurait en sa
possession.

10.9. Dans l’hypothèse où le présent Contrat d’Amodiäation serait résilié en application
du présent Article 10. , chaque Partie sera libérée de ses obligations et responsabilités au titre
du présent Contrat d’Amodiation, lequel n'aura plus aucun effet autrement qu’en application
des Articles 1., 8.1.10,9.,15.,16. , et 17.

11. SUPERVISION
1114 Droit d'inspection

111.1 Moyennant préavis raisonnable donné à l'AMODIATAIRE, l'AMODIANT aura,
durant toute la durée du présent Contrat d’Amodiation, un droit de surveillance et
d'inspection des travaux de l'AMODIATAIRE effectués sur le site du Permis
d'Exploitation.

111.2  L'AMODIANT peut, pour des besoins d'évaluation, prélever des échantillons des
minerais se trouvant sur le périmètre du Permis d'Exploitation, étant entendu que
ni l'AMODIANT, ni ses agents dûment mandatés n’ont le droit de déplacer les
minerais sans l'accord préalable de 'AMODIATAIRE.

111.3 Pendant la durée du présent Contrat d’Amodiation, les résultats et les échantillons
physiques relatifs au Permis d'Exploitation, seront la propriété conjointe de
PAMODIANT et de l'AMODIATAIRE.

1114 À compter de la résiliation ou, le cas échéant, de la résolution du présent Contrat
d'Amodiation, l'AMODIANT deviendra propriétaire exclusif des résultats et
échantillons physiques relatifs au Permis d’Exploitation.

111.5 Sans préjudice de lobligation de l'AMODIATAIRE de communiquer les Rapports
à PAMODIANT, les originaux de tels Rapports et les échantillons physiques
resteront sous la seule garde de PAMODIATAIRE et seront conservés dans les
locaux de PAMODIATAIRE. L’AMODIANT aura le droit d'accéder aux Rapports
et aux échantillons physiques sous la garde de l'AMODIATAIRE dans ses locaux
pour effectuer une inspection ou des essais à condition d'informer

Evrr
113.

11.3.1

11.32

113.3

FAMODIATAIRE de manière raisonnablement anticipée afin de ne pas perturber
les Opérations.

Accès à l'information

Sans préjudice du droit d'inspection prévu à l'Article 11.1, l'AMODIANT aura la
faculté de demander à l'AMODIATAIRE la communication de toute information
complémentaire se rapportant aux Opérations.

L'AMODIANT aura en outre la faculté de procéder, à ses frais et moyennant
notification écrite préalable à PAMODIATAIRE, à tout moment, à un audit des
Opérations. Tous les audits seront réalisés par l'AMODIANT pendant les heures
de service aux bureaux de l'AMODIATAIRE où tous les livres et documents
nécessaires à un audit des Opérations devront être conservés.

Comité Conjoint

L’'AMODIANT et l'AMODIATAIRE créeront un comité conjoint qui restera en
place pour toute la durée du présent Contrat d’Amodition (le « Comité
Conjoint »).

Le Comité Conjoint sera le forum de discussion privilégié pour examiner et
discuter de tout sujet d'importance concernant la conduite des Opérations.

La composition et les missions du Comité Conjoint sont plus amplement détaillées
en Annexe 2.

12. CESSION

12.1.

Cessions des droits et obligations

Toute cession directe ou indirecte des droits et obligations résultant du présent
Contrat d’Amodiation requiert l'accord préalable écrit de l’autre Partie.

Nonobstant les termes de PArticle 12.1, chaque Partie peut céder ses droits et
obligations résultant du présent Contrat d’Amodiation (i) à un Affilié pour des
besoins légitimes de réorganisation, ainsi (ii) qu’à un tiers (en ce compris un Affilié)
pour des besoins légitimes de financement du Projet, dans les deux cas dûment
documentés à l'attention de l’autre Partie.

Dans l'hypothèse où (ÿ) cet Affilié cesse d’être un Affilié, ou (i) ce tiers cesse de
pourvoir au financement du Projet, la Partie cédante s’engage à prendre toutes les
mesures requises afin de s'assurer que cet Affilié ou ce tiers, le cas échéant, lui
rétrocède sans délai l’ensemble des droits et obligations au titre du présent Contrat
d’Amodition.

Les Parties concluront les accords et effectueront les formalités administratives

nécessaires (en particulier auprès du CAM) pour les besoins de l’opposabilité de la
cession et, le cas échéant, de la rétrocession.

WW (
12.2. Changement de contrôle

Sans préjudice des stipulations de lArticle 12.1, PAMODIATAIRE est tenu
d'informer PAMODIANT, dans un délai préalable raisonnable, de tout projet de
cession ou d’acquisition de parts, titres ou de participation dans le capital de
PAMODIATAIRE ou de l’un de ses Affiliés, lorsqu’une telle cession ou acquisition
entraîne, directement ou indirectement, un changement dans le Contrôle de
FAMODIATAIRE (la « Transaction Envisagée »).

12.3.  Sous-location

Conformément à l’article 177 alinéa 1% du Code Minier, l'AMODIATAIRE s’interdit,
pendant toute la durée du présent Contrat d’Amodiation, de sous-louer tout ou partie des
Droits Miniers Amodiés.

13. FORCE MAJEURE

13.1.  Siune Partie est affectée par un Cas de Force Majeure qui empêcherait cette Partie
de remplir tout ou partie de ses obligations au titre du présent Contrat d’Amodiation, elle le
notifiera par écrit à l’autre Partie le plus tôt possible, et dans tous les cas dans un délai de
quinze (15) Jours Ouvrables à compter de la prise de connaissance du Cas de Force Majeure,
en indiquant avec précision les événements constitutifs du Cas de Force Majeure ainsi que la
durée estimée de la suspension de l’exécution des obligations affectées.

13.2. Sans préjudice des stipulations de l'Article 13.5, la durée de la Période d’Audit, de la
Période de Développement ou de la Période d'Exploitation, le cas échéant, sera augmentée
de la durée du Cas de Force Majeure.

13.3. Nonobstant toute clause contraire, les Parties conviennent que la survenance d’un
Cas de Force Majeure ne pourra suspendre l’exécution des obligations de paiement,
devenues exigibles, à la charge de P'AMODIATAIRE aux termes des Articles 5. et 6..

13.4. Les Parties conviennent par ailleurs qu’en cas de survenance d'un Cas de
Difficultés d’Accès au Permis, les stipulations de l'Article 13.1 s’appliqueront wwtatis
mutandis ; étant toutefois précisé que les Cas de Difficultés d’Accès au Permis ne sauraient
avoir pour conséquence que d’augmenter la Période Initiale d’une durée ne pouvant excéder
six (6) mois.

13.5. Dans le cas d’un litige relatif à la durée ou à l'effet du Cas de Force Majeure ou
d’un Cas de Difficultés d’Accès au Permis, la Partie la plus diligente pourra soumettre la
question à un Expert Indépendant conformément aux stipulations de l’Article 17.2.

13.6.  Sile Cas de Force Majeure perdure plus de six (6) mois, chacune des Parties aura la
faculté de demander la résiliation du présent Contrat d’Amodiation conformément aux
stipulations pertinentes de l'Article 10. , sans nouvelle obligation ou devoir entre les Parties.

14. SOLIDARITE

1414 L'AMODIANT et l'AMODIATAIRE acceptent la responsabilité solidaire et

indivisible vis-à-vis de l’État conformément aux dispositions de l’article 177 du Code Minier.
’AMODIATAIRE est, nonobstant toute clause contraire, redevable des impôts, taxes et

redevances dus en vertu du Permis d'Exploitation à compter de la Date de Signature.

” K
14.2.

Toutefois, en cas de défaillance de PAMODIATAIRE, PAMODIANT est

responsable vis-à-vis de lÉtat, sous réserve de son droit de recours contre
PAMODIATAIRE pour tous les montants, intérêts et pénalités en découlant,
conformément aux dispositions de l’article 177 du Code Minier.

15. AUTRES STIPULATIONS

15.1.

15.1.1

15.12

15.1.3

Confidentialité

Annonces

Aucune annonce publique, d’une quelconque nature (y compris tout communiqué
de presse ou toute divulgation) ne sera faite en relation avec le présent Contrat
d’Amodiation, sauf accord contraire convenu par écrit entre les Parties, excepté si
le droit en vigueur en République Démocratique du Congo ou le droit applicable à
lun des Affiliés des Parties l'exige, y compris toute réglementation de tout marché
boursier auquel toute Partie ou l'un de ses Affiliés est soumis.

Informations Confidentielles

Sous réserve des stipulations des Articles 16.1.3 et 16.1.6, chaque Partie préservera
l confidentialité, et veillera à ce que ses dirigeants, employés, agents et conseils
professionnels respectifs préservent la confidentialité, de toutes informations, tous
documents et tous autres supports fournis à l’une des Parties, notamment par une
autre Partie, lun de ses consultants ou conseils, ou reçus par elle, y compris par
toute autorité, en relation avec le présent Contrat d'Amodiation et/ou toute
discussion ou document en lien avec sa négociation, ct identifiés comme
confidentiels (les « Informations Confidentielles »).

Exclusions
L’Article 16.1.2 ne s’applique pas :

@ aux informations qui sont, ou deviennent, disponibles publiquement
(autrement que par violation du présent Contrat d’Amodiation) ou
développées de manière indépendante par une Partie ;

() aux informations dont la partie destinataire est en mesure de démontrer
qu’elles étaient en sa possession avant leur divulgation, tel qu’attesté par des
pièces écrites ;

(üi) aux informations communiquées par une Partie à des Affiliés, des dirigeants,
des employés, des consultants indépendants et des conseils professionnels
mandatés par une Partie, des contractants existants ou potentiels, des
investisseurs potentiels, des banques ou des institutions financières, en lien
avec l'obtention de financements, pour l'évaluation des projets associés au
développement du Permis d'Exploitation et sur la base des informations
strictement nécessaires, sous réserve que le destinataire concerné des
Informations Confidentielles :

a. soit soumis à une obligation de confidentialité au titre d’obligations
professionnelles ou contractuelles ; ou

à, Î

ee
\Y
D À

De
15.1.4

15.15

b. soit informé de la nature confidentielle de ces Informations
Confidentielles et s'engage par écrit à respecter des restrictions de
confidentialité substantiellement identiques à celles stipulées dans le
présent Article 16.1 ;

(iv) à h divulgation d'informations, dans la mesure requise par la loi, par toute
juridiction compétente, une instance de régulation ou un marché boursier
reconnu ; et

(v) aux divulgations d'informations auxquelles les Parties ont préalablement
donné leur accord écrit.

Obligations de confidentialité
Aux fins de l'Article 16.1.2, les Parties devront :

() conserver tout document, équipement et matériel faisant partie des
Informations Confidentielles dans des zones sûres et des fichiers séparés,
avec un accès restreint, afin d'empêcher que les Informations Confidentielles
ne soient divulguées à des personnes non autorisées ;

(ii) maintenir des procédures administratives adéquates, afin de prévenir toute
perte d’Informations Confidentielles ; et

informer immédiatement l’autre Partie en cas de pertes éventuelles de toutes
Informations Confidentielles de sorte que cette dernière puisse demander
une mesure conservatoire ou prendre des mesures appropriées.

Restitution d’Informations Confidentielles
À la demande d’une Partie, l'autre Partie devra :

@ détruire ou retourner à cette dernière tous les documents et supports (et
toutes les copies) contenant, reflétant, intégrant, ou fondés sur des
Informations Confidentielles ;

(ü) effacer toutes les Informations Confidentielles de son système informatique
ou étant stockées sous forme électronique ; et

(i) certifier par écrit à cette dernière qu’elle s’est conformée aux exigences du
présent Article 16.1 étant entendu que l'AMODIANT peut conserver les
documents ct supports contenant, reflétant, intégrant ou fondés sur les
Informations Confidentielles dans la mesure requise par la loi ou par toute
autorité gouvernementale ou réglementaire, ainsi que les procès-verbaux de
toute réunion de ses organes sociaux, et tout document de travail
incorporant des Informations Confidentielles.

Lorsque les systèmes informatiques réalisent une sauvegarde électronique
automatique de données empêchant la destruction des Informations
Confidentielles contenues dans ces systèmes informatiques sans les endommager,
toute Partie est autorisée, sous réserve d’une notification préalable à l’autre Partie, à
conserver lesdites Informations Confidentielles pour une durée égale à celle durant

liquelle les données informatiques sont habitucllement sauvegardées.
RS |
: \Y
?
. ê

Toutes les Informations Confidentielles qui ne sont pas restituées ou détruites
restent soumises aux stipulations du présent Article 16.1.

15.1.6 Durée des obligations de confidentialité

Les obligations contenues dans le présent Article 16.1 expireront au terme d’une
période de vingt-quatre (24) mois à compter de la Date d’Expiration de
PAmodition sous réserve que cette expiration soit sans préjudice de toute
obligation continue des Parties de préserver le caractère confidentiel de toute
information dès lors que cette obligation est imposée par la loi.

15.2.  Divisibilité

Il est convenu que la non-validité, linopposabilité, l'illégalité, l'inefficacité ou l'impossibilité
de mettre en œuvre une stipulation du présent Contrat d’Amodiation n'affectera
aucunement la validité, l’opposabilité, la légalité, l’efficacité et la mise en œuvre de ses autres
stipulations, qui continueront de trouver application. Toutefois, les Parties négocieront de
bonne foi en vue du remplacement de la stipulation concernée par une stipulation valable,
opposable, légale, efficace et présentant autant que possible les mêmes effets que ceux
qu’elles attendaient de h stipulation remplacée.

15.3. Avenant

Aucune modification du présent Contrat d’Amodiation ne sera valide et ne fera partie du
P

présent Contrat d’Amodiation à moins d’avoir été faite par écrit et signée par toutes les

Parties.

15.4.  Intégralité de l'accord des Parties

Le présent Contrat d'Amodition constitue l'intégralité de l'accord entre les Parties, et
remplace toutes les déclarations et accords antérieurs relatifs à l’objet des présentes, verbaux
ou écrits.

15.5. Coûts et dépenses

Sauf précision contraire expresse énoncée dans le présent Contrat d’Amodiation, chaque
Partie assumera l'intégralité de ses coûts et dépenses (y compris les honoraires et débours de
conseillers externes et/ou conseils juridiques) engagés à l’occasion de la négociation,
préparation et mise en œuvre du présent Contrat d’Amodiätion ainsi que de tout autre
document afférent au Projet, les demandes de modifications et défauts.

15.6. Notifications

15.6.1 Toutes notifications, requêtes, demandes et/ou autres communications se
rappottant au présent Contrat d’Amodiation se feront par écrit et seront réputées
avoir été faites lorsqu’elles ont été envoyées aux Parties, (i) par lettre recommandée
ou par porteur avec accusé de réception, ou (ü) par courrier électronique aux
adresses suivantes :

15.6.2

15.6.3

15.7.

Pour l'AMODIANT :

LA GÉNÉRALE DES CARRIÈRES ET DES MINES
À l'attention du Directeur Général

419, boulevard Kamanyola

B.P. 450 - Lubumbashi

République Démocratique du Congo

Courriel : info@gecamines.cd

Pour PAMODIATAIRE :

IVERLAND MINING CONGO SARL
À l’attention des Gérants

1088, avenue Ruwe

Quartier Kiwele - Lubumbashi

République Démocratique du Congo
Courriel : mutombototo2002@yahoo.fr

Les notifications et/ou autres communications seront valables et seront réputées
avoir été effectuées (1) en cas de réception du courrier recommandé par la poste ou
par porteur, à la date de la remise si celle-ci est opérée pendant les heures normales
de service ou, sinon, le Jour Ouvrable suivant le jour de la réception ; (ü) en cas de
communication électronique, le Jour Ouvrable suivant la date de la réception de la
communication électronique.

Tout changement d’adresse sera notifié par écrit à l’autre Partie au moins dix (10)
Jours Ouvrables avant son effectivité.

Langue

Tout document ou communication adressé par les Parties au titre du, ou concernant le
présent Contrat d’Amodiation devra être en français, dans toute la mesure permise par la loi
et les règlements, ou, le cas échéant, accompagné d’une traduction française.

15.8.

Entrée en vigueur

Le présent Contrat d’Amodiätion entrera en vigucur à la Date de Signature.

16. DROIT APPLICABLE

Le présent Contrat d’Amodiation est régi par le droit de la République Démocratique du
Congo, quant à sa validité, son interprétation et son exécution.

17. REGLEMENT DES DIFFERENDS

17.1.

1741

Accord Amiable

En cas de litige ou de différend entre les Parties né du présent Contrat
d'Amodiütion ou en relation avec celui-ci, les Parties concernées s'engagent, avan,

S Ù
js NS À F
17.12

d’instituer toute procédure arbitrale, et sauf urgence, à se rencontrer pour tenter de
parvenir à un règlement à l'amiable.

À cet effet, les Parties se rencontreront dans les quinze (15) Jours Ouvrables de
Pinvitation à une telle rencontre adressée par la Partie la plus diligente. Si le litige ou
le différend n'est pas l'objet d’un règlement amiable dans les quinze (15) Jours
Ouvrables de la réunion, toute Partie peut le soumettre à l'arbitrage, conformément
aux stipulations de l'Article 17.3.

Procédure d’Expertise

Chaque Partie peut demander la nomination d’un expert indépendant (l « Expert
Indépendant») en cas de litige concernant : (i) le niveau de minéralisation du
Permis d’Exploitation, (ü) une question technique, (üii) un Cas de Force Majeure,
(iv) un Cas de Difficultés d’Accès au Permis, ou tout autre sujet expressément
autorisé par le présent Contrat d’Amodiation ou sur lequel les Parties se seront
ultérieurement accordées.

Dans un délai de dix (10) Jours Ouvrables suivant la demande d’une Partie de
nommer un Expert Indépendant, les Parties choisiront conjointement un expert
indépendant parmi les sociétés de consultants miniers ou les experts en matière
minière reconnus au niveau international.

Dans l'hypothèse où les Parties ne s'accordent pas sur l'identité de l'Expert
Indépendant, celui-ci sera désigné dans les dix (10) Jours Ouvrables à compter de
lexpiration de la période de dix (10) Jours Ouvrables laissée aux Parties en vue de
s’accorder sur là nomination d’un Expert Indépendant, par le Centre International
d’Expertise selon les dispositions concernant la nomination d’experts du Règlement
d’Expertise de la Chambre de Commerce Internationale (la « CCI ») ou toute
organisation à laquelle la CCI aurait transféré ses activités, parmi les sociétés de
consultants indépendants ou les experts indépendants de renommée internationale.
Le fait que l'Expert Indépendant proposé ait travaillé pour l’une des Parties
n’empêchera pas l'Expert Indépendant d’être sélectionné. Dans un tel cas, la
désignation dudit Expert Indépendant sera soumise à l'accord final des Parties.
Chaque Partie sera tenue de divulguer à l'autre le fait qu’elle aurait retenu les
services de l'Expert Indépendant en question au cours des cinq (5) années précédant
sa désignation.

L’Expert Indépendant devra confirmer son acceptation d’être lié par les termes du
présent Contrat d’Amodiation.

Les Parties ont Le droit de présenter des observations écrites à l'Expert Indépendant,
mais l'Expert Indépendant aura le pouvoir de déterminer la procédure à suivre dans
le cadre de sa mission.

Jusqu'à la décision de l'Expert Indépendant, les Parties fourniront à l'Expert
Indépendant la documentation pouvant raisonnablement être exigée par l'Expert
Indépendant dans le cadre de sa mission.

L'Expert Indépendant informera les Parties de sa décision dans les trente (30) Jours
Ouvrables suivant sa nomination. Sauf en cas d'erreur manifeste, la décision de
l'Expert Indépendant sera définitive, liera intégralement les Parties et ne sera

contestable sous aucun motif.
TT)
# f.
% Ta

17.3.

17.3.1

17.3.2

173.3

Les frais et honoraires de l'Expert Indépendant seront déterminés de bonne foi par
Expert Indépendant conformément à la pratique de marché pour des missions de
même nature, et supportés à parts égales par les Parties.

Atbitrage

Tous les différends ou litiges découlant du présent Contrat d’Amodiation ou en
relation avec celui-ci seront tranchés selon le règlement d'arbitrage de la CCI par
(3) arbitres siégeant à Paris, France et désignés conformément à ce règlement et
statuant selon le droit de la République Démocratique du Congo. La langue de
larbitrage sera le français avec une traduction anglaise si elle est exigée par une
Partie, qui devra en supporter les coûts.

Les Parties conviennent et reconnaissent par les présentes que les arbitres peuvent,
à la demande d’une Partie, consolider l'arbitrage prévu dans le présent Contrat
d’Amodiation avec tout autre litige résultant ou lié à la même relation juridique ou
qui est si étroitement lié au différend soumis au tribunal arbitral qu'il serait
opportun de le résoudre au cours de la même instance.

Les Parties devront exécuter immédiatement la décision du tribunal arbitral et
renoncer à tout droit d’appel dans la mesure où les Parties ont le droit à cette
renonciation. L’approbation de ladite décision aux fins d’exequatur peut être
demandée par chaque Partie devant n’importe quelle juridiction compétente.

18. ENREGISTREMENT

18.1.

18.2.

Le présent Contrat d’Amodiation sera enregistré au CAMI par PAMODIATAIRE
à ses propres frais.

Toutefois, les Parties pourront convenir que l'AMODIANT procèdera, aux frais de
PAMODIATAIRE, à l'enregistrement du Contrat d’Amodiation.

Fait à Lubumbashi, le 21 mai 2015,

En huit (8) exemplaires originaux.

|
4)
SE
POUR L’AMODIANT

fi Alb
Directeur Général a.i. Président du Conseil d'

POUR L’AMODIATAIRE

SANDRA INEZ GARCAO

Gérant :

NISHTH NATWARLAL R ASHARA
Gérant k
PP SIDE
e-—

KABWIT SAMUT JOE
Gérant

nie
ANNEXE 1
LISTE DES COORDONNÉES GEOGRAPHIQUES

Lonpitude Latitude
Sommets Deg Min__| Sec Des Min Sec
27 14 30.00 -11 34 30,00
2 27 17 00.00 -11 34 30.00

1:12

"
in
in

22

ANNEXE 2
COMITE CONJOINT

Missions
Principes Généraux

Le Comité Conjoint devra servir de forum de discussion privilégié entre
PAMODIANT et FAMODIATAIRE dans le cadre de la mise en œuvre des
stipulations du présent Contrat d’Amodiation.

Le Comité Conjoint pourra notamment être le forum pour discuter des sujets
en rapport avec le Permis d'Exploitation, notamment :

@ le Programme (en ce compris ses mises à jour) ;

G@) les Rapports ; et

(ä) tout autre document que lAMODIANT pourra raisonnablement
requérir en vue de lui permettre de veiller à la mise en œuvre des

stipulations du présent Contrat d’Amodiation,

étant entendu que l'AMODIATAIRE conservera seul le pouvoir de prendre les
décisions concernant les questions opérationnelles.

Approbation des Parties

Sauf accord contraire entre les Parties, si l'approbation d’une Partie est requise
aux termes des stipulations du présent Contrat d’Amodiäation, celle-ci pourra
être donnée par les membres les représentant respectivement au Comité
Conjoint.

L’approbation donnée pendant la réunion sera réputée opposable à la Partie
concernée, à moins qu’elle ne conteste la décision par écrit dans un délai

maximum de quinze (15) Jours Ouvrables à compter de la tenue de la réunion.
Composition
Présidence

Le Comité sera présidé par un Président nommé par l'AMODIANT lequel sera
assisté d’un Vice-Président nommé par l'AMODIATAIRE.

Fonctions

La fonction principale du Président, assisté du Vice-Président, sera d’encadrer
les discussions entre les membres du Comité Conjoint.

Membres

Le Comité Conjoint sera composé au maximum de six (6) membres personnes
physiques, dont au maximum trois (3) (en ce compris le President) seront

à à

30
1
iw

ro
ne
D

3.2

321

désignés par PAMODIANT et au maximum trois (3) (en ce compris le Vice-
Président) seront désignés par l'AMODIATAIRE.

Indemnisation

@) Les membres du Comité Conjoint ne recevront aucune rémunération ou
indemnisation particulière pour leur fonction de membre s’ils perçoivent
déjà une rémunération de la part d’une Partie en qualité d’employé ou de
consultant.

(&) Chaque Partie devra, si nécessaire, prendre en charge la rémunération et
les dépenses des membres qu’elle désigne comme ses représentants au
Comité Conjoint.

Durée du mandat et révocation

() Chaque Partie désignera ses représentants au Comité Conjoint au plus
tard quinze (15) Jours Ouvrables à compter de la Date de Signature, et
notifiera à l’autre Partie la liste de ses représentants ainsi désignés.

(@) Tout membre du Comité Conjoint pourra être révoqué à tout moment à
linititive de la Partie l'ayant désigné comme représentant, sous réserve
que cette Partie nomme un autre représentant pour le remplacer.

Réunions
Fréquence

Les réunions du Comité Conjoint seront tenues au moins à la fréquence
suivante :

@) pendant la Période de Développement, au minimum deux (2) fois par
an;

(ü) pendant la Période d'Exploitation, au minimum une (1) fois par an.

Les réunions se tiendront aussi souvent que nécessaire, à l'invitation du
Président ou du Vice-Président.

Convocation

Les réunions seront convoquées par écrit au moins quinze (15) Jours Ouvrables

à l'avance, sauf en cas d'urgence.

Les convocations devront préciser la date, l'heure et le lieu de la réunion, ainsi
qu’un ordre du jour raisonnablement détaillé.

Chaque Partie sera tenue de communiquer à l’autre Partie les informations que
celle-ci pourrait raisonnablement juger nécessaires afin de se prononcer de
manière éclairée sur l’ordre du jour de la réunion.

>

CN

31
Participation

Tout membre (y compris le Président et le Vice-Président) pourra participer
aux réunions par vidéoconférence ou par des moyens de télécommunication
permettant d'assurer son identification et sa participation effective.
